UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-21478 Name of Registrant: Vanguard CMT Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2016 – February 28, 2017 Item 1: Reports to Shareholders Vanguard ® CMT Funds February 28, 2017 Vanguard ® Market Liquidity Fund Vanguard ® Municipal Cash Management Fund August 31, 2016- February 28, 2017 Vanguard Peer Group 7-Day SEC Fund Average 1 Yield 2 : Vanguard CMT Funds 2/28/2017 Total Returns Market Liquidity 0.37% 0.24% 0.86% Municipal Cash Management 0.32 0.15 0.63 1 Institutional Money Market Funds Average for Market Liquidity; Tax-Exempt Money Market Funds Average for Municipal Cash Management. Derived from data provided by Lipper, a Thomson Reuters Company. 2 The yield of a money market fund more closely reflects the current earnings of the fund than its total return. Expense Ratios 1 : Your Fund compared with its Peer Group Fund Peer Group Expense Average 2 Vanguard CMT Funds Ratio Market Liquidity 0.005% 0.27% Municipal Cash Management 0.01 0.14 1 The expense ratios shown are from the prospectuses dated December 23, 2016 and represent estimated costs for the current fiscal year. The annualized expense ratios for six months ended February 28, 2017 were 0.005% for the Market Liquidity Fund and 0.01% for the Municipal Cash Management Fund. The peer-group expense ratio is derived from data provided by Lipper Inc., a Thomson Reuters Company, and captures information through year-end 2016. 2 Peer Groups: Institutional Money Market Funds Average for Market Liquidity; Tax-Exempt Money Market Funds Average for Municipal Cash Management. Derived from data provided by Lipper, a Thomson Reuters Company. FUND PROFILES As of 2/28/2017 These Profiles provide a snapshot of each fund’s characteristics. Key terms are defined below. MARKET LIQUIDITY FUND Financial Attributes 7-Day SEC Yield 0.86% Average Weighted Maturity 30 days Expense Ratio 1 0.005% Sector Diversification (% of portfolio) Finance Certificates of Deposit 39.8% Commercial Paper 26.3 Repurchase Agreements 14.6 U.S. Government and Agency Obligations 15.1 Taxable Municipal Bonds 0.7 Tax-Exempt Municipal Bonds 2.6 Corporate Bonds 0.2 Other Notes 0.7 1 The expense ratio shown is from the prospectus dated December 23, 2016, and represents estimated costs for the current fiscal year. The annualized expense ratio for the six months ended February 28, 2017 was 0.005%. MUNICIPAL CASH MANAGEMENT FUND Financial Attributes 7-Day SEC Yield 0.63% Average Weighted Maturity 12 days Expense Ratio 1 0.01% Largest State Concentrations 2 New York 20.7% Illinois 8.6 Pennsylvania 7.7 Ohio 6.9 Texas 5.6 Multiple States 4.6 Massachusetts 3.5 Florida 3.5 Wisconsin 3.0 Mississippi 2.9 Top Ten 67.0% 1
